Order entered June 21, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00613-CR
                                  No. 05-19-00688-CR

                      KEMONE DUANE RODGERS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the County Criminal Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. MA16-18372

                                       ORDER
      Before the Court is appellant’s June 17, 2019 motion for appointment of counsel and

extension of time to respond filed in cause no. 05-19-00613-CR.    Appellant’s motion is

DENIED.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE